DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is issued in response to the submission of the applicant filed on 25 February 2021.
Claims 1-20 are pending and have been examined, herein.
Specification
The disclosure is objected to because of the following informalities: paragraph  [46], second sentence and paragraph [70], second sentence,  recite “security pin.” All of the letters in the word “pin” should be capitalized to denote the abbreviation “PIN.” Appropriate correction is required.
Drawings
The drawings are objected to because Figure 5, item 540 contains a typographical error in “CREAT NEW BANK ACCOUNT”. “CREAT” should be spelled “CREATE.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In addition, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "300", "500", "600", and "700" at figures 3, 5, 6, and 7, respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, 16, and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10956971. Although the claims at issue are not identical, they are not patentably distinct from each other because  Each of the limitations found in each body of claims 1, 8, 9, 16, and 17 of the instant application are found substantially in claim 1 of U.S. Patent No. 10956971. Claim 1 of U.S. Patent No. 10956971 would be a species of claims 1, 8, 9, 16,  and 17 but for a difference in the preambles in the claims of the instant Application and U.S. Patent No. 1095697. In the preambles of independent claims 1, 9, and 17 (from which claims 8 and 16 depend), in the instant application, each of the claims recite switching accounts “without in-person interactions” whereas claim 1 of U.S. Patent No. 10956971 recites an “Automated teller machine for use in switching accounts” in the preamble.  However, a person having ordinary skill in the art would recognize that ATMs are intended to operate without user interaction with bank employees (hence “automated teller”); and so, providing a system that operates “without in-person interactions” for switching accounts would be obvious in view of the “Automated teller machine for use in switching accounts” found in U.S. Patent No. 10956971.  Accordingly, the claims at issue are not not patentably distinct from each other.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites:
receiving identification information associated with an existing [...] account, wherein the identification information comprises at least an image of a user, a biometric scan of the user, or an account card [...], wherein the existing [...] account is associated with a first provider;
[...] prompting the user to switch the existing [...] account associated with the first provider to a new [...] account associated with a second provider;
sending, to [...] the second provider, a request to switch from the existing [...] account associated with the first provider to the new [...] account associated with the second provider;
receiving, from [...] the second provider, information associated with the new [...] account;
and transmitting an instruction to provide an account card associated with the user and the new [...] account to the user.  
Receiving identification information associated with an existing account, prompting the user to switch to a new account associated with a second provider, sending a request to switch from the existing account to the new account, receiving information associated with the new account, and transmitting an instruction to provide an account card to the user falls into the grouping of abstract ideas of a commercial or legal interaction (which includes agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; and business relations) (see MPEP 2106.04(a)) because the claims recite requesting a switch from an existing account to another, receiving information associated with the new account and transmission of instructions to provide an account card associated with the new account to the user.
 This judicial exception is not integrated into a practical application because the additional elements of the claim are: Electronic account, a card reader, automatically (prompting), sending to a server, receiving from the server, and processors and memory for carrying out the recited steps.
The additional claim elements are recited at a high-level of generality; and so, merely generally link the use of the judicial exception to a particular technological environment of networked computers and do not impose any meaningful limits on practicing the abstract idea. The claimed invention does not improve the functioning of a computer or improve another technology or technical field.  Thus, the judicial exception is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately or in combination, they do no more than limit the above-identified abstract idea to the particular technological environment of networked computers, as discussed above. Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims. See MPEP § 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones).  The claim is not patent-eligible.
Independent claims 9 and 17, which recite use of a computer or computing device to carry out the same steps as the system comprising one or more processors of claim 1, recite substantially the same limitations and are directed to the same abstract idea.
Dependent claims 2, 10, and 18 add the step of transferring balances which is clearly part of the abstract idea of a commercial or legal interaction.
Claims 3, 11, and 19 add a step of assigning credit terms to the new account which is clearly part of the abstract idea of a commercial or legal interaction.
Claims 4, 12, and 20 specify that receiving identification information comprises receiving identification from a third party. Adding a third party is part of the abstract idea of organizing human activity – commercial or legal interaction.
Claims 5 and 13 adds identifying automatic payment information associated with the existing account and configuring the new account based on the automatic payment information. Merely identifying automatic payment information associated with the existing account and configuring a new account based on this information is part of the abstract idea of organizing human activity – commercial or legal interaction
Claims 6 and 14 further specify the process of identifying automatic payment information claimed in Claims 5 and 13 by specifying that historical transaction information associated with the account be obtained. Obtaining historical transaction information when identifying automatic payments is part of the abstract idea of organizing human activity – commercial or legal interaction. 
Claims 7 and 15 further specify the process of identifying automatic payment information claimed in Claims 5 and 13 by specifying that the identification be based on transactions paid for with the existing account in an immediately prior time period. Specifying the time period in which transaction were paid for with the existing account for identifying automatic payments is part of the abstract idea of organizing human activity – commercial or legal interaction. 
Claims 8 and 16 specify that the receiving of identification information associated with the user (which is part of the abstract idea) include receiving identification information from a device of the user. These claims add an additional limitation of a device of the user.  This additional claim element is recited at a high-level of generality; and so, merely generally links the use of the judicial exception to a particular technological environment of networked computers and does not impose any meaningful limits on practicing the abstract idea and thus does not integrate the abstract idea into a practical application. Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims and do not provide significantly more than the abstract idea.
Accordingly, each of claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim(s) 1-2, 4-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GOETZ (US 11055738 B1 to Goetz, D. et al. ) in view of JOHNSTON (US 20150142660 to Johnston, C.T. et al.) in further view of OLSON (US 20100123003 to Olson, A.W. et al).
Regarding claims 1, 9, and 17,
GOETZ discloses:
A system/ A computer-implemented method/ A computing device  for switching electronic accounts between providers without in-person interactions, (see, at least, GOETZ: column(s) 1, line(s) 65-67 to column(s) 2, line(s) 1-11: (8) The systems and methods described provide a mechanism for using automated teller machines (ATMs) to obtain information about potential new account holders and for using the information to provide offers and to enroll the new account holders at a financial institution. [...] The potential new account holder may be a user that does not currently have an account at the financial institution and that is using a non-native card or other device to access the ATM. Subsequently, the financial institution that owns the ATM may use the information to extend offers to the potential new account holder and, in some cases, to enroll the person as a new account holder of the financial institution; GOETZ column(s) 7, line(s) 4-16: The ATM card 110 may also implement “smart” technology, which involves using an integrated circuit to store card information; GOETZ column(s) , line(s) 50-56: ATM computing system 200, which may include a processor configured to execute instructions stored in memory to perform the methods and processes discussed; GOETZ column(s) 1, line(s) 5-20: ATMs provide a variety of secure financial services without the assistance of a human teller. [...] the ATM serves as an interaction point between a financial institution and both customers and non-customers; GOETZ figure 4: “Since you use our ATM, why not be our customer?” and column(s) 9, line(s) 58-60 describing figure 4: ATM 115 displays an offer to the user 105 to become a customer of the financial institution 120.; GOETZ column(s) 4, line(s) 14-34: The offer may also include a comparison of statistics or other information related to the home financial institution of the user 105 with that of the financial institution; and such comparison may include a comparison of interest rates [...], projected fee savings, rewards comparison, a comparison of location and operation hours of branches and ATMs, etc); GOETZ column(s) 7, line(s) 9-11: The ATM card may also implement “smart” technology, which involves using an integrated circuit to store card information.);
comprising: one or more processors  and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (see, at least, GOETZ column(s) , line(s) 50-56: ATM computing system 200, which may include a processor configured to execute instructions stored in memory to perform the methods and processes discussed;: 
receiving identification information associated with an existing electronic account (see, at least, GOETZ: column(s) 2, line(s) 59-63: present the offer to the user based on the identity of the home financial institution of the user 105 [...].; column(s) 4, line(s) 54: sign up for an account online; ), 
wherein the identification information comprises at least an image of a user, a biometric scan of the user (see, at least, GOETZ: column(s) 5, line(s) 14-19: the display 206 may aid in authorizing or identifying a user 105 using biometric means, such as fingerprint, eye scan, or face recognition), 
or an account card received via a card reader (see, at least, GOETZ: column(s) 2, line(s) 56-67 to column(s) 3, line(s) 1-11: The ATM computing system 200 may comprise a card reader  The card reader 202 may read a written code that may be found on payment cards using magnetic strip technology. This data may include a format code, primary account number, name, expiration date, service code, pin verification key or value, card verification value or code, etc. Track 2 data is a format of payment card information developed by the banking industry. This data may also include a primary account number, expiration date, service code, pin verification value, card verification value or codes, etc. The card reader module may also read information from “smart” payment cards utilizing chips or integrated circuits, which include memory cards and micro-processing cards.), 
wherein the existing electronic account is associated with a first provider (see, at least, GOETZ: column(s) 4, line(s) 23-28: the home financial institution of the user 105 may be determined based on the issuer identification number (IIN, sometimes also referred to as a bank identification number (BIN)) extracted from the Track 1/Track 2 data on the magnetic strip of the card; column(s) 7, line(s) 29-32: The ATM computing system 200 determines whether a user 105 is a non-customer based on information read from the ATM card 110 presented by the user.; GOETZ column(s) 7, line(s) 9-11: The ATM card may also implement “smart” technology, which involves using an integrated circuit to store card information.) 
 automatically prompting the user to switch the existing electronic account associated with the first provider to a new electronic account associated with a second provider (see, at least, GOETZ column(s) 6, line(s) 35-39: If the user of the ATM 115 is identified as a non-customer, then the communication by the ATM computing system 200 with the financial institution computing system 125 may be performed in part by the ATM lead module 210; GOETZ column(s) 3, line(s) 30-31: (13) The lead logic 204 may present offers to users through the ATM computing system 200.; GOETZ column(s) 2, line(s) 8-11: The financial institution that owns the ATM may use the information to extend offers to the potential new account holder and, in some cases, to enroll the person as a new account holder of the financial institution; GOETZ column(s) 3, line(s) 50-56: The presentation of the offer may be determined and executed by the lead logic 204. For example, an offer may be presented on a screen shown after information from the ATM card 110 is retrieved. In another embodiment, the lead logic 204 may present an offer to a user at the end of the transaction. The lead logic 204 may use a variety of data to determine when to present the offer; GOETZ column(s) 4, line(s) 14-34: The offer may also include a comparison of statistics or other information related to the home financial institution of the user 105 with that of the financial institution; and such comparison may include a comparison of interest rates [...], projected fee savings, rewards comparison, a comparison of location and operation hours of branches and ATMs, etc. ); GOETZ column(s) 2, line(s) 36-42: (10) The ATM 115 may be connected to a secure computer network of the financial institution 120. The financial institution 120 may have additional computer systems that are connected (e.g., via an interbank network) to other financial institutions, such as the financial institution where the user holds one or more accounts associated with the non-native card. );
GOETZ does not expressly disclose the following limitations, which JOHNSTON however, teaches:
 sending, to a server associated with the second provider, a request to switch from the existing electronic account associated with the first provider to the new electronic account associated with the second provider (see, at least, JOHNSTON: figure 21 user submits confirmation of Migration Request(s); figure 24: use may check the status of account switch progress at any time by entering a switch code;  [0009]: existing financial account and target financial account;  [0121] and figure 17: “migrate billpay data”, “Switch Selected”, user is allowed to select one or more  automated billpays to be migrated; figure 8A: Provide Switch Track Number to Financial Institution of Target Account 606; figure 1: migration server 200, financial institutions 102a-c;  [0124]:  After the migration server receives this confirmation, the migration server will trigger migration of the various existing accounts to a new target account. This can include importing billpay settings from existing accounts to the new account, […]. Optionally, the migration server can also trigger transfer of some or all of the user funds included in the existing accounts to the target account. Such functionality can be as described above in connection with FIG. 8B.;  [54]: the transaction analysis module 206 will access at least one year or more of transaction history for each of the one or more existing accounts to detect transaction that occur monthly, bi-annually, or annually. The detected recurring electronic transfers will be marked, by the transaction analysis module 206, by type, for review by the customer to determine if migration is desired.); 
receiving, from the server associated with the second provider, information associated with the new electronic account (see, at least, JOHNSTON:  [47]: FIG. 1 illustrates an overall network 100 in which customers can interact with new and old financial institutions and third party payment initiators;  [48]: Each of the financial institutions 102a-c generally will manage a plurality of customer accounts, any may allow online access to customers to manage accounts held with those institutions. online access may allow viewing of account balances, managing bill pay processes, and viewing transaction histories associated with such accounts; JOHNSTON [106] and figure 25: A status operation allows a user to review a status of a migration process, by displaying or notifying a user of the status of migration of various account settings and automated funds transfers. For example, the status operation can display completed migration of some accounts or pending migration status of others, as illustrated in FIG. 25; JOHNSTON [0131] and figure 26: switch summary page showing: automatic payments, direct deposits, account closures; and the user interface includes a listing 1632 of automatic payments, a listing 1634 of direct deposits, and a listing 1636 of account closures that includes various information about the accounts;  JOHNSTON [110]: fields may populated with information about the new (or target) financial account, such as the name of the financial institution, the routing number, and the account number;  JOHNSTON [008]: notifications are generated for third parties based on information associated with the new financial account which could include a bank routing number and account number (JOHNSTON [0010]); figure 19: migration review showing Billpay accounts to migrate and ACH accounts to migrate; JOHNSTON [50]: bills are paid using an Automated Clearing House (ACH) transaction in which electronic transfer is provided);
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of GOETZ, which discloses systems and methods of extending an offer to a potential new account holder at an ATM owned by a financial institution, and enrolling the person as a new account holder of the financial institution (GOETZ column(s) 1, line(s) 66-67 through column(s) 2, line(s) 1-11), where the new account holder does not have an account with the financial institution, but may hold an account at a different financial institution (GOETZ column(s) 2, line(s) 16-30 ) and discloses that ATMs can provide a variety of financial services including transferring funds, selecting and viewing account balances, and managing accounts and profiles (GOETZ column(s) 1, line(s) 5-20) and offering a comparison between the old account and proposed account including projected fee savings and interest rates (GOETZ column(s) 4, line(s) 14-34), with the technique of JOHNSTON, which teaches improvements in the area of financial account migration when a customer moves from one bank to another (JOHNSTON: [0003] and [0006]), in order to make transferring bank account information from one financial institution to another easier and automatic (JOHNSTON: [0003] and [0004])  thus saving “time, energy, and resources” (JOHNSTON  [0003]) upon opening a new bank account.
GOETZ does not expressly disclose the following limitations, which OLSON however, teaches:
 and transmitting an instruction to provide an account card associated with the user and the new electronic account to the user (see, at least, OLSON '003: [0054] After authenticating and validating the customer, the method involves a step 300 of issuing the card. More particularly, the above-described card issuance module 18 generates the PAN 52 and ties it with the new account. A personal identification number (PIN) is assigned to the new account, the entry of which is necessary to permit future access. Furthermore, a security verification code 64 may be generated from the expiration date and the PAN 52, and similarly assigned to the new account. It is understood that any conventional verification code algorithm may be used, including CVV, CVC, CVV2, and CVC2.; figure 2: card printer; figure 3: print and issue card; figure 6B: print card and receipt 238; OLSON ‘003 [7]: modern financial transactions involve the electronic transfer of funds, otherwise referred to as "cashless" transactions that do not involve the physical exchange of paper currency; [0008] Credit cards and its associated infrastructure is one form of a cashless transaction system).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of GOETZ, which discloses systems and methods of extending an offer to a potential new account holder at an ATM owned by a financial institution, and enrolling the person as a new account holder of the financial institution (GOETZ column(s) 1, line(s) 66-67 through column(s) 2, line(s) 1-11), where the new account holder does not have an account with the financial institution, but may hold an account at a different financial institution (GOETZ column(s) 2, line(s) 16-30 ) and discloses that ATMs can provide a variety of financial services including transferring funds, selecting and viewing account balances, and managing accounts and profiles (GOETZ column(s) 1, line(s) 5-20) and offering a comparison between the old account and proposed account including projected fee savings and interest rates (GOETZ column(s) 4, line(s) 14-34), with the technique of OLSON '003, which teaches process of creating new accounts and issuing a card linked thereto (OLSON  [0008]), in order to allow account holders to perform "cashless transaction[s]" (OLSON [0008]) and eliminate the substantial delay associated with issuing an account card to a customer (OLSON [0009]).
Regarding claims 2, 10, and 18,
The combination of GOETZ, JOHNSTON, and OLSON teaches all of the limitations of claims 1, 9, and 17, respectively.
GOETZ discloses the ability to transfer funds using an ATM and an interbank network (GOETZ column(s) 2, line(s) 36-50).
GOETZ does not expressly disclose the following limitations, which JOHNSTON however, further teaches:
wherein the operations further comprise transferring a balance associated with the existing electronic account to the new electronic account (See JOHNSTON Figure 8B, “Instantiate Account Switch (Settings, Balances) 666”; [0008]: “a system for migrating financial accounts for an accountholder is disclosed; [0009]: “a method for managing automated migration of financial accounts for an accountholder is disclosed”; [0010]: The migration server also includes a migration module configured to transfer funds from the existing financial account to the target account; [0095]: the migration server can also transfer funds from existing accounts to the new (target) account. In such embodiments, it may be suggested to the user that at least some of the funds in the existing account not be transferred until the customer is sure that the ACH transaction has successfully been transferred to the target account; JOHNSTON figure 1 and [34]: The computing system 104 or mobile device 106 can connect to a financial institution from among financial institutions 102 a-c via a secure connection over a network 106, such as the Internet. Any of a variety of secure communications protocols (e.g., SSL/TLS, etc.) can be used; [0051] In the embodiment shown, a migration server 200 is also communicatively connected to the network 108. The migration server 200 generally manages a process by which automated payments, whether bill pay, ACH, or other types of payment, can be migrated from accounts associated with the client to a new account at a new financial institution 102;  [48]: online access provided by institutions holding customer accounts are known to include balance transfer functionality).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of GOETZ, which discloses systems and methods of extending an offer to a potential new account holder at an ATM owned by a financial institution, and enrolling the person as a new account holder of the financial institution (GOETZ column(s) 1, line(s) 66-67 through column(s) 2, line(s) 1-11), where the new account holder does not have an account with the financial institution, but may hold an account at a different financial institution (GOETZ column(s) 2, line(s) 16-30 ) and discloses that ATMs can provide a variety of financial services including transferring funds, selecting and viewing account balances, and managing accounts and profiles (GOETZ column(s) 1, line(s) 5-20) and offering a comparison between the old account and proposed account including projected fee savings and interest rates (GOETZ column(s) 4, line(s) 14-34), with the technique of JOHNSTON, which teaches improvements in the area of financial account migration when a customer moves from one bank to another (JOHNSTON: [0003] and [0006]), in order to make transferring bank account information from one financial institution to another easier and automatic (JOHNSTON: [0003] and [0004])  thus saving “time, energy, and resources” (JOHNSTON  [0003]) upon opening a new bank account.

Regarding claims 4, 12, and 20,
The combination of GOETZ, JOHNSTON, and OLSON teaches all of the limitations of claims 1, 9, and 17, respectively.
GOETZ does not expressly disclose the following limitations, which OLSON however, further teaches:
wherein receiving the identification information comprises receiving the identification information from a third party (see, at least, OLSON: [0045]: Also referring to FIG. 1, the method a step of authenticating the customer based upon an evaluation of the personally identifying data against a remote fraud detection database. Under this step, the identity of the customer is correlated to the identity specified in the identification credentials. The invention includes the identity verification module 14 that is in communication with the security input device 13, and receives the personally identifying data therefrom. It is contemplated that the identity verification module 14 can communicate with a third party verification solution such as Bridger Insight XG from ChoicePoint and compare the supplied personally identifying data to third party’s database of user identities.).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of GOETZ, which discloses systems and methods of extending an offer to a potential new account holder at an ATM owned by a financial institution, and enrolling the person as a new account holder of the financial institution (GOETZ column(s) 1, line(s) 66-67 through column(s) 2, line(s) 1-11), where the new account holder does not have an account with the financial institution, but may hold an account at a different financial institution (GOETZ column(s) 2, line(s) 16-30 ) and discloses that ATMs can provide a variety of financial services including transferring funds, selecting and viewing account balances, and managing accounts and profiles (GOETZ column(s) 1, line(s) 5-20) and offering a comparison between the old account and proposed account including projected fee savings and interest rates (GOETZ column(s) 4, line(s) 14-34), with the technique of OLSON '003, which teaches process of creating new accounts and issuing a card linked thereto (OLSON  [0008]), in order to reduce the incidence of identity theft and fraud (OLSON  [44]) by accessing a vast database of user identities that third party verification solutions are understood to offer (OLSON  [45]).
Regarding claims 5 and 13,
The combination of GOETZ, JOHNSTON, and OLSON teaches all of the limitations of claims 1 and 9, respectively.
GOETZ does not expressly disclose the following limitations, which JOHNSTON however, further teaches:
wherein the operations comprise: identifying automatic payment information associated with the existing electronic account (see, at least, JOHNSTON: [102]: A billpay display operation 660 displays each of the billpay operations that are detected in the account settings or transaction history, allowing the user to view and select one or more of the billpays to be migrated to the target account; [0045]: Additionally, the methods and systems of the present disclosure support not just those settings within a financial account such as bill pay settings, but also support analysis of transactions to determine likely third party recurring payments that are indicated in the transaction histories of the accounts from which settings are transferred; figure 8B: “Analyze Old Account Transactions”, 658;  [122]: The user interface 1300 includes a listing 1302 which includes various details of each of the automatic payment operations detected during analysis of the existing accounts of the customer by the migration server (in conjunction with analysis operation 658 of FIG. 8B [(“Analyze Old Account Transactions”)];);
 and configuring the new electronic account based on at least the automatic payment information (see, at least, JOHNSTON:  [122]: The listing 1302 includes information associated with each automatic payment listing, including a name of the entity triggering the automatic payment request, an account number with which the automatic payment is connected, a last payment, a payment amount, and occurrences over the past 12 month period. The listing includes a selection button associated with each entry to allow the user to select one or more of the automatic payment transactions to be migrated. A cancel button 1304 cancels billpay migration, while a switch button 1306 registers the selected automatic payment listings to be migrated.; JOHNSTON [0103]: A confirmation operation 664 requests and receives confirmation from the user that the selected transactions and settings are to be migrated to the new account, receiving an electronic signature from the user. An example user interface providing for such confirmation is illustrated in FIG. 19 (figure 19 shows Billpay switched accounts and ACH switched accounts with request for confirmation from user); JOHNSTON [0104]: An account switch operation 666 executes upon receiving the confirmation from the user, and transfers any selected account settings, automated funds transfers, and optionally any desired funds from one or more existing accounts to the target account [...]. In the example of billpays, a transfer can be performed quickly, and little delay in either the billpay migration or funds transfer may be required.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of GOETZ, which discloses systems and methods of extending an offer to a potential new account holder at an ATM owned by a financial institution, and enrolling the person as a new account holder of the financial institution (GOETZ column(s) 1, line(s) 66-67 through column(s) 2, line(s) 1-11), where the new account holder does not have an account with the financial institution, but may hold an account at a different financial institution (GOETZ column(s) 2, line(s) 16-30 ) and discloses that ATMs can provide a variety of financial services including transferring funds, selecting and viewing account balances, and managing accounts and profiles (GOETZ column(s) 1, line(s) 5-20) and offering a comparison between the old account and proposed account including projected fee savings and interest rates (GOETZ column(s) 4, line(s) 14-34), with the technique of JOHNSTON, which teaches improvements in the area of financial account migration when a customer moves from one bank to another (JOHNSTON: [0003] and [0006]), in order to make transferring bank account information from one financial institution to another easier and automatic (JOHNSTON: [0003] and [0004])  thus saving “time, energy, and resources” (JOHNSTON  [0003]) upon opening a new bank account.

Regarding claims 6 and 14,
The combination of GOETZ, JOHNSTON, and OLSON teaches all of the limitations of claims 1 & 5 and 9 &13, respectively.
GOETZ does not expressly disclose the following limitations, which JOHNSTON however, further teaches:
wherein identifying the automatic payment information comprises obtaining historical transaction information associated with the existing electronic account (see, at least, JOHNSTON:  [45]: Additionally, the methods and systems of the present disclosure support not just those settings within a financial account such as bill pay settings, but also support analysis of transactions to determine likely third party recurring payments that are indicated in the transaction histories of the accounts from which settings are transferred; JOHNSTON [0102] A billpay display operation 660 displays each of the billpay operations that are detected in the account settings or transaction history, allowing the user to view and select one or more of the billpays to be migrated to the target account.;  JOHNSTON [122]: The listing 1302 includes information associated with each automatic payment listing, including a name of the entity triggering the automatic payment request, an account number with which the automatic payment is connected, a last payment, a payment amount, and occurrences over the past 12 month period. The listing includes a selection button associated with each entry to allow the user to select one or more of the automatic payment transactions to be migrated.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of GOETZ, which discloses systems and methods of extending an offer to a potential new account holder at an ATM owned by a financial institution, and enrolling the person as a new account holder of the financial institution (GOETZ column(s) 1, line(s) 66-67 through column(s) 2, line(s) 1-11), where the new account holder does not have an account with the financial institution, but may hold an account at a different financial institution (GOETZ column(s) 2, line(s) 16-30 ) and discloses that ATMs can provide a variety of financial services including transferring funds, selecting and viewing account balances, and managing accounts and profiles (GOETZ column(s) 1, line(s) 5-20) and offering a comparison between the old account and proposed account including projected fee savings and interest rates (GOETZ column(s) 4, line(s) 14-34), with the technique of JOHNSTON, which teaches improvements in the area of financial account migration when a customer moves from one bank to another (JOHNSTON: [0003] and [0006]), in order to make transferring bank account information from one financial institution to another easier and automatic (JOHNSTON: [0003] and [0004])  thus saving “time, energy, and resources” (JOHNSTON  [0003]) upon opening a new bank account.

Regarding claims 7 and 15,
The combination of GOETZ, JOHNSTON, and OLSON teaches all of the limitations of claims 1 & 5 and 9 &13, respectively.
GOETZ does not expressly disclose the following limitations, which JOHNSTON however, further teaches:
wherein identifying the automatic payment information comprises identifying the automatic payment information based on transactions paid for with the existing electronic account in an immediately prior time period (see, at least, JOHNSTON:  [90]: The migration server will, based on parsing of the transaction history (to the extent available, and preferably for at least the past year of account transactions), determine whether one or more funds transfers have occurred in any of those accounts, and whether such funds transfers correspond to recurring events;  [54]: Ia transaction analysis module 206 will parse transaction histories and settings of one or more existing accounts to detect various types of transactions that a customer may wish to migrate to his/her target account. The transaction analysis module 206 will access transaction histories of existing accounts to determine the existence of bill pay or ACH transactions. The transaction analysis module 206 will access at least one year or more of transaction history for each of the one or more existing accounts from which to migrate settings;  JOHNSTON [122]:  The listing 1302 includes information associated with each automatic payment listing, [...] a last payment, a payment amount, and occurrences over the past 12 month period.;  JOHNSTON [101]: it may be preferable to review at least a year of transaction data from preexisting accounts, to the extent such information is available via the online access provided by the financial institutions associated with those existing accounts. In other embodiments, as much transaction data as is available from the preexisting financial institution can be used.).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the system/method of GOETZ, which discloses systems and methods of extending an offer to a potential new account holder at an ATM owned by a financial institution, and enrolling the person as a new account holder of the financial institution (GOETZ column(s) 1, line(s) 66-67 through column(s) 2, line(s) 1-11), where the new account holder does not have an account with the financial institution, but may hold an account at a different financial institution (GOETZ column(s) 2, line(s) 16-30 ) and discloses that ATMs can provide a variety of financial services including transferring funds, selecting and viewing account balances, and managing accounts and profiles (GOETZ column(s) 1, line(s) 5-20) and offering a comparison between the old account and proposed account including projected fee savings and interest rates (GOETZ column(s) 4, line(s) 14-34), with the technique of JOHNSTON, which teaches improvements in the area of financial account migration when a customer moves from one bank to another (JOHNSTON: [0003] and [0006]), in order to make transferring bank account information from one financial institution to another easier and automatic (JOHNSTON: [0003] and [0004])  thus saving “time, energy, and resources” (JOHNSTON  [0003]) upon opening a new bank account.

Regarding claims 8 and 16,
The combination of GOETZ, JOHNSTON, and OLSON teaches all of the limitations of claims 1 and 9 respectively.
GOETZ further discloses:
wherein receiving identification information associated with the user comprises receiving the identification information from a device of the user (see, at least, GOETZ: column(s) 7, line(s) 15-26: In other embodiments, rather than accessing an ATM card of the user, the ATM 115 may wirelessly access a mobile device of the user to authenticate the user and/or receive other transaction information.; column(s) 2, line(s) 20-35: The user is a “non-customer” user in that the user does not currently hold any accounts at the financial institution 120 but, rather, is accessing the ATM using a non-native card or other device. The card or other device is “non-native” in the sense that it is issued or otherwise configured by a different financial institution than the financial institution 120 that owns the ATM 115. For purposes of providing an example, it will be assumed herein that the user access the ATM 115 with an ATM card. It will be appreciated, however, that the user may also access the ATM 115 with other devices, such as a mobile phone or other portable computing device.).  

Claim(s) 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GOETZ in view of JOHNSTON in further view of OLSON and in further view of  PERLLY (US 20130179325 A1 to Perlly, M.)
Regarding claims 3, 11, and 19,
The combination of GOETZ, JOHNSTON, and OLSON teaches all of the limitations of claim(s) of the limitations of claims 1, 9, and 17, respectively.
GOETZ discloses providing a comparison of interest rates for the proposed new account and an existing account in an offer to open a new account (see, at least, GOETZ column(s) 4, line(s) 15-34: Such comparison may include a comparison of interest rates).
However, GOETZ does not expressly disclose the following limitations, which PERLLY teaches:
wherein the operations further comprise: assigning credit terms to the new electronic account, wherein the credit terms are determined based on at least one or more credit terms associated with the existing electronic account (see, at least,  PERLLY:  [13]: including a blended annual percentage rate from the refinance entity;  [0015]: Also, the blended annual percentage rate may be an average of all of the annual percentage rates of all of the one or more credit card accounts provided by cardholders;  PERLLY [0016]: Further, issuing of the refinanced debt credit card account may include a credit limit at least equal to all transferred credit limits and a fixed annual percentage rate that is less than, more than, or is the same as the verified blended annual percentage rate of the existing credit cards.; PERLLY [0018]: Also, the refinanced debt credit card account may include a credit limit at least equal to all transferred credit limits and a fixed annual percentage rate that is less than, more than, or is the same as the verified blended annual percentage rate of the existing credit cards;  PERLLY [19]:  a method for underwriting and transferring existing credit card balances to a credit instrument issuing facility may include displaying to a cardholder one or more application forms; inputting the credit limit, existing balance, and fixed annual percentage rate associated with each of the one or more credit card accounts issued to the cardholder; preparing a summary report of the inputted application forms including a blended annual percentage rate of all of the annual percentage rates of the one or more credit card accounts,  and a total of each of the fields for the credit limit and existing balance associated with the each of the one or more credit card accounts; transmitting to the cardholder one or more preapproved balance transfer offers provided by the one or more credit instrument issuing facilities; accepting one of the one or more preapproved balance transfer offers offered by the cardholder; transferring all of the one or more credit card accounts to the accepted credit instrument issuing facilities; and issuing a refinanced debt credit card account to the cardholder; PERLLY  [97]: application forms may be transmitted between a user and/or cardholders and credit card balance transfer systems via an electronic based system).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of GOETZ, JOHNSTON, and OLSON which teaches offering a comparison between the old account and proposed account including projected fee savings and interest rates (GOETZ column(s) 4, line(s) 14-34);  providing migration of settings and balances from one account to another (See JOHNSTON Figure 8B, “Instantiate Account Switch (Settings, Balances) 666”;  [0008]: “a system for migrating financial accounts for an accountholder is disclosed"), and a process of creating new accounts and issuing a card linked thereto (OLSON  [0008])  with the technique of  PERLLY, which teaches a method of transferring existing balances ( PERLLY [0001], in order to provide the institution issuing a new account “increased market share of credit card debt, immediate generation of revenue from interest charged on the balances transferred, increased profitability, increased ratio of profitable consumers, and the like” ( PERLLY  [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694